                                           Case 4:20-cv-08504-PJH Document 2 Filed 12/29/20 Page 1 of 2




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STEVEN WAYNE BONILLA,                          Case Nos. 20-cv-08504-PJH
                                                      Plaintiff,                                  20-cv-08505-PJH
                                   7
                                                                                                  20-cv-08506-PJH
                                                v.
                                   8                                                              20-cv-08697-PJH
                                   9     JUDGE KELLY V. SIMMONS, et. al.,                         20-cv-09152-PJH
                                                      Defendants.
                                  10
                                                                                        ORDER DISMISSING MULTIPLE
                                  11                                                    CASES WITH PREJUDICE

                                  12
Northern District of California
 United States District Court




                                  13         Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42

                                  14   U.S.C. § 1983. Plaintiff is a condemned prisoner who also has a pending federal habeas

                                  15   petition in this court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471

                                  16   YGR. Plaintiff is also represented by counsel in state court habeas proceedings. See In

                                  17   re Bonilla, Case No. 20-2986 PJH, Docket No. 1 at 7.

                                  18         In these civil rights cases plaintiff names as defendants’ various federal and state

                                  19   court judges. Plaintiff presents very similar claims in these cases. He seeks relief

                                  20   regarding his underlying conviction or how his various pro se habeas petitions and other

                                  21   cases were handled by the state and federal courts.

                                  22         To the extent that plaintiff seeks to proceed in forma pauperis (IFP) in these cases,

                                  23   he has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g) unless he is

                                  24   “under imminent danger of serious physical injury” at the time he filed his complaint. 28

                                  25   U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v. Dawson, Case

                                  26   No. 13-0951 CW.

                                  27         The allegations in these complaints do not show that plaintiff was in imminent

                                  28   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an
                                           Case 4:20-cv-08504-PJH Document 2 Filed 12/29/20 Page 2 of 2




                                   1   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512

                                   2   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.

                                   3   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,

                                   4   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                   5   prejudice.

                                   6          Furthermore, these are not cases in which the undersigned judge’s impartiality

                                   7   might be reasonably questioned due to the repetitive and frivolous nature of the filings.

                                   8   See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate

                                   9   reasons to recuse himself or herself, a judge has a duty to sit in judgment in all cases

                                  10   assigned to that judge).

                                  11          The clerk shall terminate all pending motions and close these cases. The clerk

                                  12   shall return, without filing, any further documents plaintiff submits in these closed cases.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: December 29, 2020

                                  15

                                  16                                                            /s/ Phyllis J. Hamilton
                                                                                               PHYLLIS J. HAMILTON
                                  17                                                           United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
